Citation Nr: 0517559	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  00-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a cervical spine/neck 
disability, claimed as secondary to service-connected left 
knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 






INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.  He also had active duty for training (ACDUTRA) at 
various times as a member of the Army National Guard, to 
include a period in 1989, when he suffered a left knee 
injury, the residuals of which subsequently became service-
connected.    

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, among other things, determined that a previously 
denied claim for service connection for a chronic back 
disability, claimed as secondary to service-connected left 
knee disability, was not reopened.  Appeal to the Board was 
perfected only on this issue.  

In a January 2002 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
and assigned a 20 percent disability rating effective 
December 9, 1999, the date of receipt of the claim.  While 
this rating decision was favorable to the extent that it 
addressed lumbar spine disability, the veteran continued to 
pursue service connection for a cervical spine or neck 
disability, as indicated in the transcript of the May 2002 RO 
hearing.  In May 2003, the Board reopened the claim for 
service connection for a neck/cervical spine disability and 
remanded the matter for further development.  The Board again 
ordered further development in August 2004.  The reopened 
claim is again before the Board for appellate adjudication.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act, are met.  The bases for remand are set forth 
below.

The veteran's basic contention in this claim is that his 
service-connected left knee disability caused various neck 
problems, to include a chronic neck/cervical spine disorder.  
Service connection is in effect for left knee injury 
residuals (knee injury incurred in 1989, when the veteran was 
serving on ACDUTRA), with a 20 percent rating in effect as of 
July 2, 1996.  As noted above, service connection is in 
effect for a lumbar spine disability.    

Service connection may be granted on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. 
§ 3.310(a) (2004).  Secondary service connection may be found 
in certain instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
nonservice-connected condition is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability - but only that 
degree - over and above the degree of disability existing 
prior to the aggravation.   Allen v. Brown, 7 Vet. App. 439 
(1995).

Thus, the key issue in this case is whether service-connected 
left knee disability aggravated or exacerbated the veteran's 
back problems such that his now-claimed neck/cervical spine 
problems should be attributed, secondarily, to active 
service.  The veteran, of course, is entitled to service 
connection on a direct basis if, notwithstanding secondary 
service connection, the whole recorded history links active 
duty to the current cervical spine disability.  38 C.F.R. 
§ 3.303 (2004).

Medical evidence of record squarely addressing the issue of 
causation, or etiology, consists of VA compensation and 
pension medical examination (C&P) results.  In this 
connection, the Board notes that a question as to etiology or 
causation of a claimed disability is, which, by its nature, 
one that is in the province of medical professionals 
qualified to opine on such a matter by virtue of appropriate 
education, training, or other specialized knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of, or may be readily recognized by, lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.).  It has been held that, where the issue 
involves medical causation, competent medical evidence is 
required to support the claim.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).    
  
The record amply supports a conclusion that the veteran 
currently has a diagnosed medical problem related to his 
complaints of chronic neck pain.  VA outpatient medical 
treatment records dated within the last five to six years 
document radiculopathy, spondylosis, and chronic 
polyarthralgias in the cervical spine.  Moreover, diagnostic 
testing records document degenerative joint disease in the 
cervical spine and cervical disc disease - see March 2004 C&P 
report.  Thus, one criterion for service connection - a 
current disability - is met.    

As to whether the current cervical spine problems stem from 
the service-connected left knee disability, as noted in a 
March 2004 C&P report, the examiner, a medical doctor, 
conducted a full examination of the veteran and reviewed the 
veteran's medical history as documented in the claims folder, 
and then opined that the current neck disability is "not 
a[t] least as likely as not related to service-connected left 
knee disability."  In contrast, an April 2001 C&P report 
documents an examiner's opinion that there is a 
"relationship between [the veteran's] knee/back condition: 
The fall [the veteran] had in 1989 after the left knee locked 
up aggravated his neck/back condition."  This examiner, too, 
reportedly had reviewed the veteran's claims folder, but it 
is not clear whether this examiner is a physician.

Due in large part to the apparent conflicting opinions on 
etiology, the Board remanded the matter for further 
examination by a physician, among other development, in 
August 2004.  In September 2004, the veteran underwent 
another examination.  The examination report provides that 
the examiner, a "CRNP" (Certified Registered Nurse 
Practitioner), concluded that the present neck disability is 
unlikely to be related to the knee disability, and that it is 
unlikely that the 1989 knee injury would have permanently 
aggravated a neck condition.  The examiner reportedly had 
reviewed the claims folder and the Board's August 2004 remand 
order, and offered a detailed discussion in the report as to 
rationale and bases for his unfavorable opinion on the issue 
of etiology.               

As much as the Board regrets further delay in the 
adjudication of this claim, it finds that further evaluation 
is warranted.  This is so because the August 2004 remand 
specified that the opinion should be obtained from a "VA 
physician," but the September 2004 examination was not 
performed by a VA physician.  A remand by the Court or the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In consideration of the foregoing, the claim is REMANDED for 
the following actions, after which the RO should undertake de 
novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to his 
neck/cervical spine disability claim in 
his possession, or identify the sources 
of any such evidence to enable VA to 
assist him in obtaining the evidence.  
Provide any such assistance consistent 
with VCAA.    

2.  C&P Medical Examination.  After 
completing the above, and obtaining as 
many pertinent missing records as 
possible consistent with the above 
directive, schedule the veteran for a VA 
C&P medical examination by a medical 
doctor holding an M.D. degree who has not 
previously examined the veteran to (a) 
render a diagnosis as to what disorder or 
disease the veteran now has relative to 
his complaints of chronic neck/cervical 
spine pain; and (b) then opine, for each 
diagnosis, as to whether it is at least 
as likely as not (by a probability of 50 
percent), more likely than not (by a 
probability greater than 50 percent), or 
less likely than not (by a probability 
less than 50 percent) that the disorder 
or disease is etiologically related to 
service-connected left knee disability.  
The examiner also should state whether 
the neck disability is at least as likely 
as not a manifestation of chronic 
aggravation (i.e., increase in 
disability) directly resulting from the 
1989 fall that caused the left knee 
injury for which service-connected was 
eventually granted.    

The veteran's claims folder, which should 
include a complete copy of this remand 
order, should be reviewed by the examiner 
before issuing an opinion on the 
questions posed above.  The examiner 
should consider as pertinent to the issue 
of etiology of the cervical spine/neck 
disability the veteran's medical history, 
and such history should be discussed in 
his written report to the extent 
necessary to adequately explain the bases 
for his opinion as to whether it is 
related to active service or the service-
connected knee disability.   

If the examiner is unable to express an 
opinion on any requested issue or 
question posed without resorting to 
conjecture or speculation, he should so 
state and explain the reasons therefor.  
The examiner also should conduct or order 
diagnostic testing as deemed warranted.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

3.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue an updated 
Supplemental Statement of the Case, and 
give the veteran and his accredited 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


